HEAD, J.
Art. 2, Title 6, Chap. 1, Part 1 of the Code of 1886 contained the general laws of the State regulating the registration of electors, in force when the Code was adopted. They provided for the appointment of one registrar, in each county, whose only duties were to appoint one “assistant registrar” for each voting precinct or ward in the county, and to fill vacancies occurring in the offices of assistant registrars. All other duties j>ertaining to a registrar were imposed on these assistants, in their respective precincts or wards, independently of the county registrar. Throughout the law, the assistants were referred to as “assistant registrars.” One section (332) read as follows: “Compensation of registrars and assistants. The compensation of registrars shall be two cents, and of assistant registrars shall be three cents, for each person registered, which shall be paid by the several counties in which such registration is made, as a preferred claim against the county; and such claim shall be receivable in payment of county dues.” . The prior law (Acts, 1874-75) provided for a county and assistant registrars, with duties, respectively, of the same nature as those under the Code, and for compensation to the assistant registrars, but none to the county registrar.
On February 11, 1893, a new .general registration and election law was enacted, covering the whole subject, embodying, in one form or another, such provisions of the existing laws as were desired to be retained, and introducing, others, so as that the act, in and of itself, was a complete, operative system, without the aid of any ■provision of the existing law. By it, county and assistant registrars, with duties, respectively, of the same nature as under existing laws, were provided for. Throughout this act (except in the provision for their appointment), down to the 11th section, which provides for compensation, and thereafter, the assistants are referred to as ‘ ‘the registrars, ’ ’ and they are thus referred to in a number of instances. In section 11, the phraseology of section 332 of the Code was changed so as to read,thus : ^ “That the compensation of registrars *351shall be three cents for each elector registered and certified as herein provided, which shall be paid by the county.” That the “registrars,” here referred to, are the assistants, can not be a matter of serious debate. Hence, we see, the legislature when acting upon the very subject of compensation, as an original and independent question, omitted to provide compensation for the county registrars and destroyed the preferred character of the claims of assistant registrars; and the expression employed, “the compensation,” (following the same expression in section 332 of the Code) shows, of itself, the intention to exclude all other compensation, and renders the provision inconsistent with said section 332. So that, said section 332 really comes within the repealing clause of the new act. But aside from this, the new act is so general and complete, covering the whole subject, that it displaces the provisions of the old system. See authorities cited by appellant’s counsel. It is apparent the legislature intended to restore the law to where it formerly was, and allow no compensation to county registrars for the simple duty of appointing assistant registrars.
As the complaint does not contain a substantial cause of action, there can be no recovery, although it was not demurred to. The case of Petty a. Dill, 53 Ala. 641, cited by appellee’s counsel,- does not apply.
Reversed, and judgment here rendered in favor of appellant.
Reversed and rendered.